DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Amendment filed on October 8, 2021, claims 1-2\0 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the flexible display device (as per claims 1-13) or the hetero-shaped double-sided adhesive tape (as per claims 14-20) as a whole, specifically, in a stacking direction of the lower adhesive layer, the base material layer and the upper adhesive layer of the hetero-shaped double-sided adhesive tape, the upper adhesive layer has a non-overlapping region that does not overlap the lower adhesive layer, and/or the lower adhesive layer has a non-overlapping region that does not overlap the upper adhesive layer (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki (US Pub. No. 2018/0123061 A1) discloses the display device.
Kim (US Pub. No. 2019/0140201 A1) teaches the foldable display device and its manufacturing method.
Li (US Pub. No. 2020/0285281 A1) discloses the flexible touch screen and flexible display device.
Fujita et al (US Pub. No. 2021/0179901 A1) teaches the layered body for flexible image display device, and flexible image display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626